BERRY PLASTICS CORPORATION LIST OF SUBSIDIARIES Aerocon, LLC Berry Iowa, LLC Berry Plastics Design, LLC Berry Plastics Technical Services, Inc. Berry Sterling Corporation CPI Holding Corporation Knight Plastics, Inc. Packerware Corporation Pescor, Inc. Poly-Seal, LLC Venture Packaging, Inc. Venture Packaging Midwest, Inc. Berry Plastics Acquisition Corporation III Berry Plastics Acquisition Corporation II Berry Plastics Opco, Inc. Berry Plastics Acquisition Corporation V Berry Plastics Acquisition Corporation VIII Berry Plastics Acquisition Corporation IX Berry Plastics Acquisition Corporation X Berry Plastics Acquisition Corporation XI Berry Plastics Acquisition Corporation XII Berry Plastics Acquisition Corporation XIII Berry Plastics Acquisition Corporation XIV, LLC Berry Plastics Acquisition Corporation XV, LLC Berry Plastics de Mexico, S. de R.L. de C.V. Kerr Group, LLC Saffron Acquisition, LLC Setco, LLC Sun Coast Industries, LLC Cardinal Packaging, Inc. Covalence Specialty Adhesives LLC Covalence Specialty Coatings LLC Covalence Specialty Materials Canada Limited Covalence Specialty Materials (Belgium) CSM India SPV, LLC CSM Mexico SPV, LLC CSM Tijuana, LLC Grupo de Servicios Berpla, S. de R.L. de C.V. Caplas LLC Caplas Neptune, LLC Captive Holdings, Inc. Captive Plastics, Inc. Grafco Industries Limited Partnership Rollpak Acquisition Corporation Rollpak Corporation BP Parallel Corporation Pliant Corporation Pliant Corporation International Pliant Film Products of Mexico, Inc. Pliant Packaging of Canada, LLC Uniplast Holdings Inc. Uniplast U.S., Inc. Superfos Packaging Inc.
